Citation Nr: 0927397	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  03-25 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include sleep disturbance.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as bronchitis and/or asthma.

3.  Entitlement to service connection for a menstrual 
disorder, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to May 17, 
1994, which was characterized as honorable.  She also had a 
period of active service from May 18, 1994, to August 21, 
1996, from which she was discharged under other than 
honorable (OTH) conditions.  In a July 1997 administrative 
decision, the RO determined that this OTH discharge precluded 
the Veteran from VA benefits based on that period of service, 
other than health care under 38 U.S.C.A. Chapter 17.  The 
available personnel records indicate that she had service in 
the Southwest Asia theater of operations from September 15, 
1990, to March 28, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from August 2002 and April 2003 rating 
determinations by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

This claim was previously before the Board in May 2006, at 
which time the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The evidence of record preponderates against a finding 
that the Veteran participated in combat against enemy forces.

2.  An independently verified or corroborated stressor event 
in service has not been established which is shown to support 
a current diagnosis of PTSD.


3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
PTSD which is due to any incident or event in military 
service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that a respiratory disorder, 
claimed as bronchitis and/or asthma, is causally related to 
active military service or any incident thereof

5.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's menstrual 
disorder is causally related to active military service or 
any incident thereof, to include as due to an undiagnosed 
illness attributable to the service in Southwest Asia during 
the Persian Gulf War era.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

2.  A respiratory disorder, claimed as bronchitis and/or 
asthma, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

3.  A menstrual disorder, clamed as headaches, are not a 
manifest sign or symptom of a disorder due to an undiagnosed 
illness, and a current disability manifested by migraines was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§  
3.303, 3.304, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, 

finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), 
which provides that, in conducting review of decision of the 
Board, a court shall take due account of rule of prejudicial 
error.  The Supreme Court in essence held that - except for 
cases in which VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

In May 2002, June 2004, January 2005, and July 2008 VA sent 
the Veteran letters informing her of the types of evidence 
needed to substantiate her claim and its duty to assist her 
in substantiating her claim under the VCAA.  The letters 
informed the Veteran that VA would assist her in obtaining 
evidence necessary to support her claim, such as medical 
records, employment records, or records from other Federal 
agencies.  She was advised that it is her responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in her possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the August 2002 and April 
2003 rating decisions, July 2003 SOC, February 2004 SSOC, and 
June 2009 SSOC explained the basis for the RO's action, and 
the SOC and SSOCs provided her with additional 60-day periods 
to submit more evidence.  It appears that all obtainable 
evidence identified by the Veteran relative to her claim has 
been obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, , nor has she demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in the July 2008 letter that the RO sent to the 
Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(d) (2008).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

A.  PTSD, to Include Sleep Disturbance

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The Veteran's service treatment records (STRs) do not show 
any complaints, treatment, or diagnoses of any psychiatric 
disorder.  Her service personnel records show that she served 
in Southwest Asia from September 1990 to March 1991.  Her DD 
Form 214 indicates that her primary specialty was food 
service and she was awarded the Army Commendation Medal, Army 
Achievement Medal, Army Good Conduct Medal, National Defense 
Service Medal, Southwest Asia Service Medal, Humanitarian 
Service Medal, Army Service Ribbon, Overseas Service Ribbon, 
Sharpshooter Marksmanship Qualification Badge with Grenade 
Bar, and the  Marksman Marksmanship Qualification Badge with 
Rifle Bar.

The post-service treatment records show that in a June 2002 
stressor statement the Veteran described an October 1990 
incident in Saudi Arabia in which an American soldier who had 
gotten a "Dear John" letter opened fire in a parking lot 
before being calmed by a chaplain and taken into custody.  
She also described seeing a destroyed vehicle in January 1991 
that had three badly charred bodies inside.  Finally, the 
Veteran wrote that in February 1991 that she had just left 
the Dhahran Barracks, after visiting friends, when it was 
bombed.  She saw the bodies of those who were killed.

At a November 2002 VA general medicine examination, the 
Veteran's affect was noted to be somewhat blunted and there 
was little in the way of spontaneous humor.  Her 
comprehension and coherence of speech were normal, and there 
was no evidence of psychosis.  Furthermore, her competency 
was judged to be normal.  The examining physician suspected 
that the Veteran had PTSD, and a psychiatric examination was 
requested.

In December 2002, the Veteran underwent a VA examination for 
PTSD.  The examiner did not have access to the claims file.  
The Veteran complained of chronic headaches, frequent bad 
dreams, trouble with her temper, having no friends, 
forgetfulness, and feeling worthless and helpless.  She said 
that she had no problems before service and had not had a job 
since then.  The Veteran said that she drank "like a whale" 
in Saudi Arabia but had no present substance abuse problem.  
She reported being exposed to dead bodies in Iraq and having 
to go on ration runs and help with emergency situations.  The 
examining psychologist noted that dealing with dead bodies is 
considered a high level stressor and that the Veteran met the 
DSM-IV criteria for PTSD due to her nightmares about dead 
bodies, heightened arousal deficit, impulse control 
difficulties, and repeated traumatic recollections of a 
combat event.

Psychological testing results were consistent with paranoid 
thinking and a schizoid/paranoid pathology.  The Beck 
Depression Score of 35 showed extreme depression, and her 
Mississippi score of 125 was above the 107 cutoff for PTSD.  
The Veteran's PTSD was noted as moderate, and findings from 
testing suggested dysthymic disorder and elevated anxiety. 




In May 2009 the Veteran had another VA psychological 
examination, at which the examiner reviewed her claims file.  
The Veteran said that she knows she has a lot of anger and 
continues to experience significant depression and anxiety.  
She said her anxiety began while she was serving in Desert 
Storm, and she denied any psychological treatment besides 
marriage counseling.  In addition to the military stressors 
discussed above, the Veteran said that she was involved in 
cleaning up after the bombing of the Dhahran Barracks.  She 
did not report any post-service stressors, and said she 
worked for a year at a paint store after her 2008 divorce.  
She has a boyfriend but has few friends besides him, and she 
described herself as someone who wants to stay home.

On a mental status examination, there was no clear impairment 
of thought process or communication, and there was no 
evidence of delusions or hallucinations.   Her affect was 
mildly blunted and she denied any history of suicidal or 
homicidal thoughts, ideations or plans.  The Veteran was 
fully oriented, and attributed memory problems to a motor 
vehicle accident.  She has panic symptoms when "pinned 
down" and rates her depression as a 5 out of 10, with much 
of it attributed to her current unemployment.  The Veteran 
reported sleep difficulties going back to her service in 
Iraq.  She has also been afraid of going into big buildings 
since the bombing at Dhahran.  She avoids talking about her 
experiences in Iraq and has an exaggerated startle response.  
Testing showed that the Veteran has anxiety and depression, 
with significant elevation on the traumatic stress subscale 
of the anxiety tests.  The examiner diagnosed her with PTSD.

After a careful review of the evidence, the Board finds that 
service connection for PTSD has not been established.  The 
objective evidence of record does not reasonably support a 
finding that the Veteran engaged in combat with an enemy.  
"Engaged in combat with the enemy" has been defined as 
requiring that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 18, 1999).  In the instant case, the evidence 
fails to document that the Veteran engaged 
in combat, as shown by the lack of combat-indicative awards 
or decorations, and a non-combat duty assignment.  In 
addition, there is no indication that she sustained any 
wounds in service. 

While we respect the sincerity of the Veteran's assertions, 
the law requires verification or corroboration of such 
claimed stressors when there is no support in the record of 
her having participated in combat.  In September 2007 the RO 
attempted to verify the Veteran's alleged stressors with the 
U.S. Army and Joint Services Records Research Center (JSRRC).  
In response, it was noted that the killing of civilians is 
extremely difficult to verify, and that it would not be 
possible from a research request to place the Veteran at the 
Dhahran Barracks at the time of the bombing.  Therefore, the 
JSRRC was not able to research her stressors.

As noted above, 38 C.F.R. § 3.304(f), permits VA to accept a 
veteran's assertions regarding undocumented stressors if they 
derive from his or her having "engaged in combat with the 
enemy."  That language tracks the applicable statute, at 38 
U.S.C.A. § 1154(b).  The Federal Circuit Court has confirmed 
that section 1154(b) requires more than that a claimant have 
served in "a combat zone" and does require personal 
participation in combat with the enemy, meaning she 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. 
Cir. 2008).  In this case, the mere fact that the Veteran 
received no awards or decorations typically bestowed upon 
combat veterans is not the basis for the Board's denial of 
combat status.  Rather, it is the Veteran's failure to 
identify specific combat-type events to permit JSRRC research 
to provide any verification.

There is no doubt that the Veteran's service in Southwest 
Asia placed her in the combat theater.  However, it is the 
experiencing of specific stressor events, rather than the 
mere presence in an area in which combat might arise, which 
may constitute valid support for a diagnosis of PTSD.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"neither appellant's military specialty . . . nor his 
service records, disclose that the nature of his duties 
exposed him to a more than ordinary stressful environment, 
even given the fact that service in a combat zone is 
stressful in some degree to all who are there, whatever their 
duties and experiences").  

Although the Veteran's December 2002 and May 2009 VA 
examinations show that she has been diagnosed with PTSD based 
upon her described in-service stressor(s), these cannot be 
the basis for the grant of service connection for PTSD, 
because it has not been possible to verify the claimed in-
service stressors on which such diagnoses were based.  It has 
been held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value, and does not serve to verify the 
occurrences described.  See, e.g., Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (Board is not bound to accept physician's opinion when 
it is based exclusively on the recitations of a claimant).  A 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  We recognize that such an entry by a doctor cannot 
be rejected solely because it is based upon a history 
supplied by the veteran, but the critical question is whether 
it is credible in light of all the evidence.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (Board may reject such 
statements of the veteran if rebutted by the overall weight 
of the evidence).

Under West v. Brown, 7 Vet. App. 70, 76 (1994) where "the 
veteran did not engage in combat with the enemy . . . the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor."  Rather, 
the claimed stressors must be verified or corroborated by 
independent evidence of record.  Therefore, the Veteran's 
statements are not sufficient to establish a stressor event, 
and sufficient corroborating evidence has not been submitted 
to verify any in-service stressors.

Because the evidence preponderates against the claim of 
service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Respiratory Disorder, Claimed as Bronchitis and/or Asthma

The STRs show that in January 1989 the Veteran complained of 
sneezing, itchy eyes, and wheezing.  She denied asthma and 
said that she had never seen a doctor for breathing problems.  
She was treated for bronchitis in August 1989.  A physician 
who reviewed the Veteran's treatment records in January 1990 
indicated that she had asthma.  

The post-service treatment records show that in May 2000 the 
Veteran was diagnosed with allergic rhinitis after 
complaining of seasonal allergies.  At June 2000 private 
treatment the Veteran complained of itchy, watery eyes, 
sneezing, and some wheezing, and she reported having a 
history of using an inhaler as a child.  She complained of 
cold symptoms and nasal congestion in March 2001, and was 
diagnosed with an upper respiratory infection.  In April 2001 
she complained of asthma after wheezing.  The clinician who 
spoke to her on the telephone was unable to rule out a 
complication of pregnancy as the cause.

At April 2002 treatment the Veteran complained of chronic 
sinusitis symptoms for the prior 9 months.  She complained of 
headaches and pressure in the frontal areas.  There was 
intermittent pain and she felt congestion at all times.  In 
May 2002 the Veteran was diagnosed with allergic rhinitis.

The Veteran underwent a VA examination in November 2002 at 
which her lungs were clear.  The examining physician 
diagnosed her with recurrent episodes of bronchitis.

In February 2009 the Veteran had a respiratory VA 
examination.  She reported having asthma attacks less than 
once per year, wheezing less than once per year, frequent 
chest pain, and dyspnea on exertion.  Chest X-rays were 
normal, and she did not appear for pulmonary function 
testing.  The examiner felt that there was no significant 
occupational affect, that there was a severe effect on the 
Veteran's ability to play sports and on her recreation, and a 
mild to moderate effect on her other activities of daily 
living.  She was diagnosed with asthma/bronchitis, but it was 
noted that this was unsubstantiated due to the lack of 
pulmonary function testing.  The examiner felt that the 
etiology was unknown, and a further opinion could not be 
given because of the lack of pulmonary function testing.   

A mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore, supra.  We recognize that such an 
opinion cannot be rejected solely because it is based upon a 
history supplied by the veteran, but the critical question is 
whether it is credible in light of all the evidence.  
Kowalski, supra; Coburn, supra.  While the Veteran was noted 
to have asthma in January 1990, there are no clinical 
findings in the STRs to support this diagnosis.  Furthermore, 
while she was treated for bronchitis during her service, the 
STRs do not show follow-up treatment, and therefore it 
appears to have resolved.

We recognize the sincerity of the arguments advanced by the 
Veteran that her respiratory disorder, claimed as bronchitis 
and/or asthma, is service connected.  However, the resolution 
of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology").  However, a respiratory disorder requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  

Because the evidence preponderates against the claim of 
service connection for respiratory disorder, claimed as 
bronchitis and/or asthma, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

C.  Menstrual Disorder, Claimed as Due to an Undiagnosed 
Illness

The Veteran is seeking service connection on the basis that 
she suffers from a menstrual disorder due to an undiagnosed 
illness which she contends was incurred as a result of her 
service in the Southwest Asia theater of operations 
(Operation Desert Storm/Desert Shield).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more, not later than December 31, 
2011.  38 C.F.R. §3.317(a)(1) (2008).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the VA 
Schedule for Rating Disabilities for a disease or injury in 
which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-5) (2008).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2008).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. 
§ 3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

In this case, the Veteran's DD Form 214, Certificate of 
Release or Discharge From Active Duty, shows that she served 
on active military duty in support of Operation Desert 
Shield/Storm in the Persian Gulf from September 1990 to March 
1991.  She served in Southwest Asia and is, therefore, a 
"Persian Gulf veteran" as defined by regulation.  See 38 
C.F.R. § 3.317.

The Veteran's STRs do not show any treatment for a menstrual 
disorder, although at August 1990 treatment she was noted to 
have dysmenorrhea.  At February 2001 treatment the Veteran 
complained of irregular menstrual cycles.  Treatment notes 
from the following month indicate that she was pregnant.

At a September 2002 VA examination, the Veteran reported that 
she started noticing very irregular menses around 1992 and 
that her cycle varied between 30 and 60 days.  The Veteran 
further said that she was receiving oral contraceptive pills 
to regulate her periods but that the situation was not 
completely resolved.  She reported that her menses were every 
30 to 60 days and lasted for 7 days.  A recent gynecological 
examination and Pap smear had been normal, and the Veteran 
was advised to start taking Depo-Provera with her next 
menstrual period.  A pelvic examination was normal, and the 
examining physician diagnosed the Veteran with dysfunctional 
uterine bleeding.

At December 2002 VA treatment it was noted that the Veteran 
had started Depo-Provera injections the previous month, and 
that a Pap smear from that time was normal.  The Veteran 
reported that recently her cycles had been fairly normal.

The Veteran had another VA examination in February 2009.  She 
reported having had a menstrual disorder since August 1990 
and having used oral contraception from 2001 to 2005.  A 
Mirena intrauterine device had been placed in 2005, and she 
had had no dysmenorrhea since then.  She reported an 
irregular menstrual cycle.  An examination was normal, and 
she was diagnosed with status post dysmenorrhea.  Her records 
were reviewed by a VA ARNP, who opined that she does not 
currently have dysmenorrhea but that her previous symptoms 
were suspicious for a clinical diagnosis of endometriosis.  
It was noted that a definitive diagnosis would be possible 
through a laparoscopy, but that was not currently recommended 
because the Veteran was not having any pain.  The ARNP opined 
that current bleeding patterns were unlikely, if at all, 
related to the Veteran's active duty service or to injuries 
which had occurred during that time frame. 

Upon careful review of the evidence, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for compensation for a menstrual disorder, claimed as due to 
an undiagnosed illness.  It is noted that the VA examiner 
opined in March 2009 that current bleeding patterns were 
unlikely, if at all, related to the Veteran's active duty 
service or to injuries that occurred during that time.  

The Board has also considered whether service connection for 
a menstrual disorder can be granted on a direct basis, i.e., 
as incurred in or aggravated during the Veteran's active 
service.  However, direct service connection is not warranted 
in this case because there is no medical evidence of a 
current disability, evidence of incurrence of a disease in 
service to which the Veteran's claimed menstrual disorder can 
be related, or any medical evidence of a nexus between the 
Veteran's claimed menstrual disorder and military service.  
See Hickson, supra.

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
menstrual disorder, claimed as due to an undiagnosed illness, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for PTSD is denied.

Service connection for a respiratory disorder, claimed as 
bronchitis and/or asthma, is denied.

Service connection for a menstrual disorder, claimed as due 
to an undiagnosed illness, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


